 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    GLENFORD BUDD,                                   Case No. 2:16-cv-00613-RFB-PAL
12                       Petitioner,                   ORDER
13           v.
14    RENEE BAKER, et al.,
15                       Respondents.
16

17          On February 12, 2019, the court granted Mary Lou Wilson’s motion for withdrawal. ECF

18   No. 37. On February 25, 2019, the court appointed Angela H. Dows as substitute counsel for

19   petitioner. ECF No. 38.

20          The court will give Dows time to become familiar with this case and to decide what to do.

21   Currently, the operative petition is the first amended petition. ECF No. 23. The court had directed

22   respondents to file an answer or other response to the petition. ECF No. 30. With the withdrawal

23   of Wilson, the court continued the filing of that answer or response indefinitely. ECF No. 37.

24   Dows will need to decide whether to proceed with the current first amended petition or to seek

25   leave to file a second amended petition.

26   ///

27   ///

28   ///
 1          IT THEREFORE IS ORDERED that petitioner will have ninety (90) days from the date of
 2   entry of this order to file and serve a motion or notice indicating how petitioner wishes to proceed
 3   with this action. If counsel files a motion, then the normal briefing schedule of LR 7-2 will apply.
 4          DATED: March 7, 2019.
 5                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
 6                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
